OFFICE    OF THE   ATTORNEY     GENERAL   OF TEXAS
                                     AlJsmu

e   c.MAUII
-.-                                                        Eay Sl..1939



     L!ocortrbleT. 1.. Trhible
     Titet !.ssisraut titateSPperfatsndant
     Austin, %xar
     Dear Sir:




              30 are in reseipt of
     you m&bait the latter ot Y
     be0 S&oole em4 request 0
     prmmtsd.

                 Ur. Edeter*                       part a6 r0l;i0m




                                            oax~ legal3.y be &oM.~




     19217, the oountg board of                  of UoLerrma County
     attempted to oreate M independent ewhool distrlot out of the
     )Dst&odkat Sioee territory irr *am %y reaolutlon.

              Vie bare been unable tQ find any at&t&to authorh,iag a
     eouaty board ot sdwol trwteee    to orests bl),ini\rpeaQant 8eZmc~l
     dtetrlot aa distingubhed rrem the iorrorporet~on   0r fk tbt3aarfst-
Bf~n. T. Y. Triable. May 51, lOSO, Page   t!



ing oonnop crohool dlstrlot sroept Article e74Zf, uhloh requires
a vote of the orlglnal dletrlot to be divided, a vote 1x1 the
district to be oreated to assume a proportionate part of the
lndebtedmes of the orielnal dletrlot nnd crleo require8 a ralld-
atin& sot by the Legielature before suet lndependent distrfot
shall be valid.   It further provlderr thct a dlstriot shall not
be oreated oontainlng leas thannine square mllee. Ho ahowing
ha8 been made that there wa11 any attmpt to oomply with the pro-
rlciolra ot Artlole 27&Z, but we will aaaume that any validatlw
aot paseed by the bgimlature and l  pplloable to the aotlon of
the @our&y board of trustem   in this instanoe would tallbate such
t;tz   whether the provlslonsof M%iole 294.W were oon@led with
      .

         Acts lQS7, 4Sth Legislature, House Bill 1091, Ch. &,
0. 696 (nor 00diried a8 &tlole 88l&-li) pmoidaa aa r0um8:

          *An hot validating the ore&on    and organization of
    indapaudent sohool distriota; val%emtlag the aatloxu oi
    any County Board of Trustees with nroronoe    to, the aru-
    tl0n 0r 80hool dl6triot8 out or uurthm sndependent
    sahooldietrlot: making thla Act applloable to oertaln
    eountleo'aoeordlng to the last preoedlug l?ederal Cexu~us~
    pr~rfdiag that no part or thla Act mhan arr0ot any &ltl-
    g&ion   now pending, and that oalr aota pas&ted by fm
    rirth8 *joray     or the county Board or Trtm+rr   ahti bg
    valid, an4 deolmrlng an emargenoy.

    l3?3IT EffACTi#lBY TfIg LXGISTATURX OP TEE S'fATX OF Tl%AF:

         wSsotlon 1. That the aotlona of any County BOUTI or
    ?kuatees in'thic State for the pupoae ot oreatlng indo-
    pendant eohool distrlate am hereby in all things ralldated
    a~ though they had been duly ub Iem11~ established in
    the iirrt lnstanoe.

         'sea. la. This Aot shall ap~1.g only to thoie'aouuU.es-
    having a population or ninety-eight thousand (88,000) to
    one huudred.thousand (lOO,OOO), aooordlng to the last pre-
    ceding Pederal Cenou8, and that no part of this dot &all
    arteot any litigation oi any dlstrlot now peudlnig.

          %eo. lb, The act8 or the County Board of TmNttem
    shall not be vall& exoept those a&s that are pa8sed br
    iour-rirths 26i3i)orityor-the Board itk3dr.
                                ., ,_.




 l+a. T. Y. Trimbld, 2iay 31, 1959, P8ge S



          An exminatlon   or the ?ederal Censua of Texas counties
 as published Iti Xezas Almenao 19340   dlsoloses that the only
 county in zexae having a population wlthlnthe brackets la the
 above statute ie b:cLeznan County whloh had a population In 19X.1
 car98,682. it Is interesting to note that the Gemus report8 of
 1920, 1910, 1900 and I090 as published in the texas Almanac doerr
 not show that any othor oounty in this atate hte ever had a popula-
 tion between iQB,OOO end 100,000 except L!cL%nnan County.
           It is roll eatabllahed that when a law le 80 drawn that
  it applle8 only to one oounty, an6 can never apply to any but thir
  one oouuty in any possible event, the law 18 BpeOial   and not general
  although enacted 1x1 the form of a general law. City oi 7t:uorth
  V. Bobbltt (Con. or h p. 1931) 36 S. b. (2d) 470; Bexar Couhty
  v. Tyaan (T.C.A. 1.834P 69 S. aq. (2d) 193. Ordlnarlly curative
 .statutes are by their very uature intended to act upon past trana-
  actions and are therefore wholly retroaotive. Hunt County t. Rains
  County (T.C.A. 1925) 9 9. K. (&%I 64%     Slnae E. B. 1091 oan only
  apply retroaotivaly no other county oan ever oome unbr it8 tam,
  and it la therefore a speolal sot. Staohwas the hold       or JIB
. Court or Civil Appeal8 In Brownfield v. Tongate (lOS9) 9 09 S. K.
  (26) SW, with mmmemc0     to a 6imllar validating lot.

          The legislature is without authority to oreate a 8ohool
 dlstrlot by opeoial law and Is therefore without authorIty.to
 valleata an Qrder of a oounty  so&o1 board orcutlng a 88hool  di8triot
 by a speolal aot. Const. hrt.   7, Sec. 3; Coast. Art. 3, Seo. 86g-
 Fritter v. West (T&A.) 65 S. 2'. (24) 414; Brouniiel4 va. Tongat
 (T.C.A. 1937) 109 S. ii. (Ed) SSS; Wood v. Uarfa Independent Sohool
 District (T.C.A. 1QSS) 123 S. W. (2d) 429.

          tjnder the r&established    authorltlen of this %ato, we
 have conoludea that  the action oi the oounty board of 8ohool
 trustees at Lolannan County In oraatlng the Llethodlet Orphanego
 into en Independent Sahool District was wlthout authority in law
 and therefore void,and the aotlon of the Legislature in ltteuptiBg
 to validate such aot is unoonstltutloua1 end thererove void.

           krtiole 2901, ilevised Civil Statutea, 192l5, p;ovldea as
 rdi0ws:
          "Bvory child in thie Stete of schoiaaatlo age shall
     be pexmltted to attend the pub110 free sohools of that
     district or independent dlstrlot in whloh it resides
     at tho tine it applies for adalaslon, notwitbrw
     t&&it   has been enuusratsd elsewhere. or may have
     ettanded school elsewhere part of the year.”
Bon.   2.   r.     Trlmble,        biay 51,   19S9,       Pa&e 4



          Other statutea provide that 811 Ohlbben   or 6OhOlaQtiO
age ahall be enumwated    in the soholaetlo oenaue itithe diatrlct
in ;.hich they reside,.and we are lnfonmd that the ohildren of the
Letbodlet 3rphanago in ;.aOG have heretofore been enumerated aa
rckidlzig in the .ieoo Indepcndeut Lot001 i&trfat except for the
na?;ool year 193+39.

          ire have been unable to find acy case8 In 'ieraspassing
upon the question of whether a ohlld living in en orphans home
In a reeldent of the sobool aistriat fn which the ho&e Ie loaated.
Other &rIsdIotiona have niade dI8tlnotIon8 depending   upon whether
the lnstltutlon or orphans home oaring for the oblldbren le main-
tained by the Stats or raoeives an appropriation Sron the State
I-or that purpose.   se do not undarotand that suob Is the case with
refsrenae to the &et&odist Orphanage in &ago.

          We think the weight of authority and better rule i6 that
ohlldxw lItIn     in an 0iphuu  home within the limltl) ot a 60hool
dlctrlct are real~ents or that   distrlot 80 as to entitlo them to the
benefit of a publio   free sobool education in the aoboo& or.auab
dlatrlot.   Suoh uas the holding in elrtz vu. hard OS Eduoatlon
0r Setiermm county ~(xp. 1935) 90 a. if. (t!dl aAt;Grand Ledm xooF
of W. Va. v. Board of Eduoatlon of Independent tohool Dietriot
ot El&n, (198E) 90 W. Va:8, 110 S. t. 440 SO Ad..& 1098, &!!a.
1098; CxnIn va. Balker (gY. 19243) 2 S. yi. (id) 654; Salem In&.
Sob. Dia. ve. Klol (Iowa 1928) 22lw.o, 619~ hmhby vq Board or
Eduoation (Su     Ct. Ill.~XQl5) 114 19. I. 201 Logrrdon t. Jonea (Sup.
Ct. Ill. 1924 f ’143 ii, 8. 5b. It Is not matorlal that the property
of the home may be exempt from tax&Ion.      Grand Lo&p IOOF of RI. Va.
~8. Board of Mucation or Ina. Zoh. Diat. of itikine (1928) 90 Va. VI.
5, 110 b. E. 440, 18 A.L.R. 10.002~Logston v. Sone8, 135 FZ.E.'56.

         Xo raota have been presented whereby we Illightdetermlno
just bow It is contemplated that the equlpnrsnt referred to In your
letter is to be turned over to the Viaoo Indepandent Sohool Diotrlot
or what irrangnment or agreement may be under ooneIderatlon by the
board oi trustdee. Ke, therefore, exprese no ppialon upon this
phase or your guestion.
                 Vie are of tbe opinion           that      the lmatee       ot the Itethodlet
Orphanage in rSaoo reside in the Waao Independent School Dlstrlat
and luoh ohildren a6 reeldents are entitled to reoelve a public
free sohool eduaatfon In.the schools maintained by tba.W’aao Indo-
pmdent School Distriat.

                                                                   Yours   Very truly

ccc :E                                                -     ATT.CRNEY OgEX'J. OF T'!ZAS


                                                COMMIITEE

~ATT0XW.Y        GE-NEFihl    01
                                                  CnAWyI”